DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n).  Accordingly, the claim 20 has not been further treated on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 11, 14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silver (US 2015/0219929).
Regarding claim 1, Silver discloses, an eye training system with the spectacles (Figs. 1a-7) that comprise at least the following components: 
a frame member (102) configured to keep the spectacles (100) on the head of a person wearing the spectacles (Para. 0076), 
two optical assemblies (104a-c and 106a-c) arranged at the frame member, wherein the optical assemblies are arranged such at the frame member that when the spectacles are worn on the head of the person said optical assemblies are in front of the eyes of the person (Para. 0076), wherein each optical assembly comprises a focus-tunable lens with an adjustable focal length (Para. 0077-0078), 
a control circuit (710, 712, 714) comprising a processor, wherein the control circuit is configured to control the focal lengths of the focus-tunable lenses in response to data received from an external computer or provided by the processor (Para. 0079 and 0120).
Regarding claim 2, Silver discloses, the eye training system further comprises a radio module (714) configured to wireless receive the data from the external computer (Para. 0120).
Regarding claim 3, Silver discloses, the eye training system further comprises the external computer, wherein the computer is configured or comprises means to wireless transmit the data to the spectacles (Para. 0120).
Regarding claim 4, Silver discloses, the eye training system (Figs. 1a-7) comprises a computer program stored on the external computer and/or the processor and/or a memory storage (Para. 0120), wherein the computer program is configured to cause the external computer or the processor to generate the data causing the optical assemblies to execute a sequence of focal lengths (Para. 0120), particularly a predefined sequence of focal lengths to be adjusted at the spectacles, particularly wherein the computer program is further configured to cause the external computer to transmit the data (Para. 0120).
Regarding claim 5, Silver discloses, at least one of optical assemblies comprises a shutter (104b, 106b) configured to alter a transmission of the optical assembly (Para. 0076 and 0078), particularly wherein the shutter is configured to adopt a first state and a second state (Para. 0078 and 0120), wherein in the first state the corresponding optical assembly is transparent, wherein in the second state the corresponding optical assembly is optically shut, particularly wherein the shutter is a mechanical shutter (Para. 0078 and 0120), and wherein the shutter is controlled by the control circuit particularly with an actuator arranged at the shutter, particularly wherein the data is configured to control the shutter via the control circuit (Para. 0078 and 0120).
Regarding claim 9, Silver discloses, each of the focus-tunable lenses is a membrane-based liquid lens (Para. 0055), wherein the membrane-based liquid lens comprises a container that is transparent at least along an optical axis of the optical assembly (Para. 0055), the container comprising a first and a second face arranged essentially opposite of each other (Para. 0055), wherein the container comprises a transparent liquid between the first and the second face (Para. 0055) and wherein at least the first or the second face of said container comprises a transparent elastically deformable membrane for adjusting the focal strength of the focus-tunable lens (Para. 0055).
Regarding claim 11, Silver discloses, the spectacles comprise an actuator system configured and arranged to adjust the focal lengths of the focus-tunable lenses of the optical assemblies, particularly wherein the actuator system comprises an actuator for each optical assembly, wherein the actuator system comprises at least one of: An electromagnetic actuator, such as a voice coil actuator, comprising an electromagnet or an electro permanent magnet; A piezoelectric actuator or a piezo motor; A stepper motor; A magneto strictive actuator; An electrostatic actuator; An electroactive polymer actuator (Para. 0076-0078 and 0080).
Regarding claim 14, Silver discloses, the focus-tunable lenses are comprised in a glass or a transparent polymer laterally surrounding the focus-tunable lens (104a-c and 106a-c and associated text).
Regarding claim 16, Silver discloses, each focus-tunable lens is configured to also adjust for astigmatism (Para. 0056).
Regarding claim 18, Silver discloses, computer program for controlling the adjustable focal length of the spectacles of the eye training system according to claim 1, wherein the computer program comprises computer program code that when executed on the external computer and/or on the processor causes the external computer to transmit data to the spectacles and/or causes the processor to provide data to the control circuit that cause the optical assemblies to adjust the focal length of the focus-tunable lenses, the polarization and/or the transmission of the optical assemblies, particularly according to a predefined sequence stored in the computer program (Para. 0076-0079 and 0120).
Regarding claim 20, Silver discloses, a method for performing an eye training with data recorded from the eye training system (Figs. 1a-7), wherein the recorded data particularly comprise data recorded with the imaging device according to claim 16 (see rejection of claim 16 above), particularly wherein the recorded data are received and evaluated by the external computer and/or the processor (Para. 0076-0079 and 0120), wherein in response to the recorded data, the external computer and/or the processor generates and transmits data to the optical assemblies (Para. 0076-0079 and 0120) such as to adjust at least one of: A focal length, a cylinder or a prism of at least one focus-adjustable lens, A shutter state of at least one optical assembly, A polarizer state of the first and/or second polarizer of at least one optical assembly (Para. 0076-0079 and 0120).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2015/0219929) as applied to claim 1 above, in view of Yadin et al. (US 11,360,330).
Silver remains as applied to claim 1 above.
Silver does not disclose at least one optical assembly comprises a first adjustable optical polarizer configured to adjust the polarization of light transmitted by the optical assembly, at least one of the optical assemblies comprises a second particularly adjustable optical polarizer, wherein the first and the second polarizer form the shutter, and the first polarizer is controlled by the control circuit particularly with an actuator arranged at the first polarizer for adjusting the polarization of the transmitted light, particularly wherein the data is configured to control the first polarizer via the control circuit.
Yadin teaches, from the same field of endeavor that in an eye training system that it would have been desirable to make at least one optical assembly comprises a first adjustable optical polarizer configured to adjust the polarization of light transmitted by the optical assembly (see 40A, B of Fig. 1A and associated text), at least one of the optical assemblies comprises a second particularly adjustable optical polarizer, wherein the first and the second polarizer form the shutter (see 40A, B of Fig. 1A and associated text), and the first polarizer is controlled by the control circuit particularly with an actuator arranged at the first polarizer for adjusting the polarization of the transmitted light, particularly wherein the data is configured to control the first polarizer via the control circuit (see 40A, B of Fig. 1A and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least one optical assembly comprises a first adjustable optical polarizer configured to adjust the polarization of light transmitted by the optical assembly, at least one of the optical assemblies comprises a second particularly adjustable optical polarizer, wherein the first and the second polarizer form the shutter, and the first polarizer is controlled by the control circuit particularly with an actuator arranged at the first polarizer for adjusting the polarization of the transmitted light, particularly wherein the data is configured to control the first polarizer via the control circuit as taught by the eye training system of Yadin in the eye training system of Silver since Yadin teaches it is known to include these features in an eye training system for the purpose of providing an eye training system with improved optical quality and effective vision correction.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2015/0219929) as applied to claim 1 above, in view of Mastrangelo et al. (US 2019/0011612).
Silver remains as applied to claim 1 above.
Silver does not disclose the membrane-based focus-tunable lens is configured to compensate for coma, particularly for coma induced by gravity.
Mastrangelo teaches, from the same field of endeavor that in an eye training system that it would have been desirable to make the membrane-based focus-tunable lens is configured to compensate for coma, particularly for coma induced by gravity (Para. 0056 and 0076).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the membrane-based focus-tunable lens is configured to compensate for coma, particularly for coma induced by gravity as taught by the eye training system of Mastrangelo in the eye training system of Silver since Mastrangelo teaches it is known to include these features in an eye training system for the purpose of providing an eye training system with effective vision correction and enhanced optical performance.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2015/0219929) as applied to claim 1 above, in view of Lewis et al. (US 2013/0050642).
Silver remains as applied to claim 1 above.
Silver does not disclose the spectacles comprise an adjustment assembly for adjusting a distance between the optical assemblies.
Lewis teaches, from the same field of endeavor that in an eye training system that it would have been desirable to make the spectacles comprise an adjustment assembly for adjusting a distance between the optical assemblies (Para. 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the spectacles comprise an adjustment assembly for adjusting a distance between the optical assemblies as taught by the eye training system of Lewis in the eye training system of Silver since Lewis teaches it is known to include this feature in an eye training system for the purpose of providing an eye training system with improved image quality and vision correction.

Claims 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2015/0219929) as applied to claim 1 above, in view of Tate et al. (US 2015/0185503).
Silver remains as applied to claim 1 above.
Silver does not disclose the spectacles comprise a distance sensor configured to measure a distance to an object in front of the spectacles, 
Tate teaches, from the same field of endeavor that in an eye training system that it would have been desirable to make the spectacles comprise a distance sensor configured to measure a distance to an object in front of the spectacles (Para. 0022 and see 120, 120 of Figs. 1A-B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the spectacles comprise a distance sensor configured to measure a distance to an object in front of the spectacles as taught by the eye training system of Tate in the eye training system of Silver since Tate teaches it is known to include this feature in an eye training system for the purpose of providing an eye training system that effectively and accurately corrects vision.
Regarding claim 15, Silver in view of Tate discloses and teaches as set forth above, and Tate further teaches, from the same field of endeavor that in an eye training system that it would have been desirable to make the spectacles, particularly each optical assembly, comprise an imaging device such as a camera and/or an illumination source, arranged such on the spectacles that the imaging device can record an eye of a person wearing the spectacles (Para. 0022, 0031 and 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the eye training system of Tate in the eye training system of Silver since Tate teaches it is known to include this feature in an eye training system for the purpose of providing an eye training system that effectively and accurately corrects vision.
Regarding claim 17, Silver in view of Tate discloses and teaches as set forth above, and Tate further teaches, from the same field of endeavor that in an eye training system that it would have been desirable to make each focus-tunable lens comprises a prism for adjusting the light path of transmitted light through the respective optical assembly (Para. 0025, 0046 and see 140, 145 of Figs. 1A-B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the eye training system of Tate in the eye training system of Silver since Tate teaches it is known to include this feature in an eye training system for the purpose of providing an eye training system that effectively and accurately corrects vision.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2015/0219929) as applied to claim 1 above, in view of Van Heugten et al. (US 2020/0331219).
Silver remains as applied to claim 1 above.
Silver does not disclose each optical assembly comprises a rigid corrective optical element, such as a lens, particularly a cylindrical lens.
Van Heugten teaches, from the same field of endeavor that in an eye training system that it would have been desirable to make each optical assembly comprises a rigid corrective optical element, such as a lens, particularly a cylindrical lens (Para. 0048 and see 132, 134 of Figs. 1A-D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make each optical assembly comprises a rigid corrective optical element, such as a lens, particularly a cylindrical lens as taught by the eye training system of Van Heugten in the eye training system of Silver since Van Heugten teaches it is known to include this feature in an eye training system for the purpose of providing an eye training system with effective vision correction and a lens with improved optical quality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            07/26/2022